I concur in the opinion of Judge BAKER and in the elucidating remarks of Mr. Justice McDONOUGH. Again, as in my concurring opinion in Bullock v. Luke, 98 Utah 501, 98 P.2d 350, I direct attention to the fine line on the one hand between requiring a driver to evercise the requisite caution towards others in an intersection under all the circumstances then existing as part of his own duty and on the other hand, requiring him to avoid the effect of the other's negligence when he has performed the duty himself of exercising due care. I, of course include within the content of the duty to use due care that duty which arises when he could or should have appreciated that the other was negligently driving and that such negligence might contribute to an accident. We must not maneuver the law into such a position that we put on a driver using due care the duty to avoid the effect of another's negligence. That would make each driver an insurer against the effect of the other's actions. In this case the distinction is well preserved. Butcher did not exercise due care in relation to his fare. He failed to look when looking would have been effective. Had *Page 302 
he looked at a point 50 feet back of the intersection or at least so far back of it as to permit him to conduct his driving in relation to the exigencies which might arise out of the conduct of Hall, he might have slowed to a speed below 20 miles an hour. In my concurring opinion in the case of Bullock v. Luke, supra, I called attention to the relationship between the speed element and the distance behind the intersection where one should begin to take account of the intersection situation. Certainly where one is slowly approaching the intersection and intends to maintain a slow speed he retains all the elements of control even if he looks at a later time than would be required if he were approaching at a more rapid speed and intended to maintain it. This relationship between the observation and speed elements of driving, of course, attends a driver throughout his trip. We can say as a matter of law as we did in the Bullock case that entering an intersection without timely observation is negligence. But can we say as a matter of law that such negligence proximately caused the accident? In order to do that we must be able to say that had Butcher looked sooner the degree of care toward his fare with which he was charged, be it ordinary or extraordinary, would in law demand that he act differently than he did in this case. While I am not without doubt in the matter I think we can say as a matter of law that had he sized things up at a moment or two earier he would, in view of his speed and the speed of Hall, have had to make different accommodations in order to discharge the duty he owed his fare. The failure to make such accommodations contributed to the accident and the failure to sooner look resulted in the failure to make the accommodations. Thus the chain between failure to look and the accident is established as one of proximate cause. I rather think that had Butcher been driving an empty cab and had sued Hall or been sued by Hall the question of whether such negligence proximately caused or contributed to the accident would have been one for the jury. Even though he had not timely looked, if he under the law had the right of way, the question still would remain as to *Page 303 
whether he had exercised due care in view of the principle that in intersections due care involves taking into account relative duties and rights. I do not think in that case we could have said as a matter of law that in respect to Hall he was negligent. In the Bullock case we said so but I am inclined to think that we went a little too far in that case. I have doubt as to whether if a fare had not been involved in this case we could have distinguished the Bullock case from it and if not whether we would not have had to overrule the Bullock case. But this case is one involving the defendant's duty to a fare carried in a public conveyance. I concur.